DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. U.S. Patent No. 9,331,030 (hereinafter, Tsai), in view of Baks et al. U.S. Publication No. 2016/0049723 (hereinafter, Baks).

Regarding claim 1, Tsai in figures 7A-10 discloses a semiconductor device, comprising: a transceiver die (chip 160) disposed in a molding mass (filling layer 172), a through-mold via (plated through-hole structure 192) that communicates through the molding mass (172) including one end thereof emerging at the molding mass (172) top surface level and the other end thereof emerging at a land side (side with solder balls 300 connected to an external circuit board) of the molding mass (172; See Fig. 7A-B); a redistribution layer (RDL) (multi-layered substrate 200) disposed on the molding mass (172) top surface (see Figures 7-8), wherein the RDL (200) includes signal and ground traces (see 5:11-37); a signal pad (first contact pad 162) disposed in the RDL (200); a signal line (plated via structure 242) contacting the signal pad (162); and a patch antenna (antenna pattern 211) and ground plane (wiring layer 220, see 4:22-23), wherein the signal line (242) passes through the ground plane (220) and contacts the patch antenna (211).
Tsai does not disclose: and a patch antenna and ground plane separated by an air gap.
However, in the same field of endeavor, Baks in figures 1A-8 teaches a semiconductor device wherein a patch antenna (planar antenna elements 124) and ground plane (ground plane 112) are separated by an air gap (air cavity 160).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of air gaps between ground and patch antennas as taught by Baks in the device according to Tsai to form the claimed invention to provide a low dielectric constant medium such as air, which serves to suppress or eliminate dominant surface waves that would otherwise exist with conventional patch antenna array designs in which the patch antenna elements and the ground plane are formed on opposing sides of a physical substrate made of dielectric or insulating material. (Baks para. 27)

Regarding claim 2, Tsai discloses a semiconductor device wherein the signal line is a metallic signal line. (See 4:22-29)
Tsai does not disclose: a copper signal line.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a signal line made out of copper on any other conductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In addition, one of ordinary skill would have used copper or any other available conductive material to form the signal line in order to directly electrically connect the antenna to the semiconductor , thus lessening the signal loss along the transmission path. (Tsai 4:46-54)

Regarding claim 8, Tsai in figures 7A-10 discloses a semiconductor device further including a ball grid array (solder balls 300) on the land side of the molding mass (172).

Regarding claims 9-12, Tsai does not explicitly disclose a device: 
(Claim 9) further including one or more spacers within the air gap to maintain a distance between the patch antenna and the ground plane; 
(Claim 10) wherein the spacer includes a length between 100 micrometer (μm) to 300 μm;
(Claim 11) wherein the spacer includes a length between 100 micrometer (μm) to 200 μm;
(Claim 12) wherein the spacer includes a length between 201 micrometer (μm) to 300 μm.
However, Baks in figures 1A-6 teaches a device further including one or more spacers (see package cover 200) within the air gap (160) to maintain a distance between the patch antenna (624) and the ground plane (112); wherein the spacer includes a length between 100 micrometer (μm) to 300 μm; a length between 100 micrometer (μm) to 200 μm; and a length between 201 micrometer (μm) to 300 μm. (See Baks Para. 25 wherein the spacers provide the air cavity height in a range of about 50 microns to about 2000 microns, depending on the operating frequency and other factors.) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the spacer lengths taught by Baks in the device according to Tsai to form the claimed invention since changing the spacer lengths can be used to modify the capacitive coupling between antenna and ground plane using the selected frequency of operation for effective performance and minimize unwanted resonant reflections. 

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Baks as applied to claim 1 above, and further in view of Yen et al. U.S. Publication 2013/0292808 (hereinafter, “Yen”).

Regarding claim 3, Tsai as modified do not disclose: wherein the signal line includes a bond wire. 
Yen in figures 24-25 teaches a device wherein the signal line is a bond wire (feeding element 160). (See para. 93)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the bond wire of Yen in the device according to Tsai to form the claimed invention in order to create solid and durable electrical connections between antenna elements and ICs and because wire bounding techniques are common in the art to minimize the space between connections.
 
Regarding claim 4, Tsai as modified does not disclose wherein the signal line is soldered to the patch antenna.
However, Yen in figure 1 teaches a device wherein the signal line (feeding element 160) is soldered to the patch antenna. (see para. 47 and feeding point 111a)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings a signal line is soldered to the patch antenna according to Yen in the semiconductor device of Tsai to form the claimed invention since it was known at the time of the invention that feed points can be realized by a pad, a solder point, a bump or a wire layer in order to form strong, solid and durable electric connections. (Yen para. 47)

Regarding claims 6-7, Tsai is silent on disclosing: wherein the patch antenna and ground plane are an integral structure; and wherein the integral structure includes one or more folds
However, in the same field of endeavor, Yen in Figures 12 and 22-29) teaches a device wherein the patch antenna and ground plane (shielding film 331 and a grounding element 332) are an integral structure. (See also Fig. 35C and 36D) and wherein the integral structure includes one or more folds (see bending in para. 55-56).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the manufacturing techniques according to Yen in the Tsai device to form the claimed invention in order for the package body to encapsulate the transceiver and other components using available molding technologies to those of skill in the art in order to better support and prevent damage in said components. (See Yen Para. 39-41)  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Baks as applied to claim 1 above, and further in view of Watanabe et al. U.S. Publication 2004/0159932 (hereinafter, Watanabe).

Regarding claims 4-5, Tsai as modified does not disclose:  wherein the signal line is soldered to the patch antenna; and wherein the signal line is welded to the patch antenna.
However, in field of bonding antenna feed terminals to Integrates circuits, Watanabe in figures 7-9 teaches a device wherein the signal line (ends of antenna 200) is soldered to the antenna (200); and wherein the signal line is welded to the antenna (200). (Please see Watanabe Para. 58)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings soldering and/or welding signal lines according to Watanabe with the device of Tsai as modified above to form the claimed invention in order to form solid and durable connections that will make the antenna connection resistant to external forces caused by impact.
  
Claims 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. U.S. Patent No. 9,331,030 (hereinafter, Tsai), in view of Yen et al. U.S. Publication 2013/0292808 (hereinafter, “Yen”).

Regarding claim 13, Tsai in figures 7A-10 discloses a semiconductor device, comprising: a transceiver die (chip 160) disposed in a molding mass (filling layer 172), a through-mold via (plated through-hole structure 192) that communicates through the molding mass (172) including one end thereof emerging at the molding mass (172) top surface level and the other end thereof emerging at a land side (side with solder balls 300 connected to an external circuit board) of the molding mass (172; See Fig. 7A-B); a redistribution layer (RDL) (multi-layered substrate 200) disposed on the molding mass (172) top surface (see Figures 7-8), wherein the RDL (200) includes signal and ground traces (see 5:11-37); a signal pad (first contact pad 162) disposed in the RDL (200); a signal line (plated via structure 242) contacting the signal pad (162); and a patch antenna (antenna pattern 211) and ground plane (wiring layer 220, see 4:22-23).
Tsai does not explicitly disclose: a bond wire contacting the signal pad; and wherein the bond wire is soldered to the patch antenna. 
However, Yen in figures 24-25 teaches a semiconductor device including a bond wire (feeding element 160. See para. 93) contacting the signal pad (feeding point 111a); and a patch antenna and ground plane (antenna element 150 and shielding element 130), wherein the bond wire is soldered to the patch antenna. (see para. 47 and feeding point 111a, see also Fig. 7 and para. 57)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the bond wire and soldering techniques of Yen in the device according to Tsai to form the claimed invention in order to create solid and durable electrical connections between antenna elements and ICs and because wire bounding techniques are common in the art to minimize the space between connections. In addition, one of skill in the art would have been motivated to combine Yen and Tsai to form the claimed device since it was known at the time of the invention that feed points can be realized by a pad, a solder point, a bump or a wire layer in order to form strong, solid and durable electric connections. (Yen para. 47)

 Regarding claim 14, Tsai is silent on disclosing a bond wire includes copper.
However, Yen in paragraph 62 teaches that antenna elements as a whole can be made from a material including a metal such as aluminum, copper, chrome, tin, gold, silver, nickel, stainless steel, or a combination thereof. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a signal line made out of copper on any other conductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In addition, one of ordinary skill would have used copper or any other available conductive material to form the bond wire in order to directly electrically connect the antenna to the semiconductor , thus lessening the signal loss along the transmission path. (See also Tsai 4:46-54)

Regarding claim 19, Tsai in figures 7A-10 discloses a semiconductor device further including a ball grid array (solder balls 300) on the land side of the molding mass (172).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Yen as applied to claim 13 above, and further in view of Baks et al. U.S. Publication No. 2016/0049723 (hereinafter, Baks).

Regarding claim 15, Tsai and Yen are silent on disclosing: wherein the patch antenna and ground plane are separated by an air gap.
However, Baks in figures 1-6 teaches a semiconductor device wherein the patch antenna (124) and ground plane (113) are separated by an air gap (106).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of air gaps between ground and patch antennas as taught by Baks in the device according to Tsai to form the claimed invention to provide a low dielectric constant medium such as air, which serves to suppress or eliminate dominant surface waves that would otherwise exist with conventional patch antenna array designs in which the patch antenna elements and the ground plane are formed on opposing sides of a physical substrate made of dielectric or insulating material. (Baks para. 27)

Regarding claims 16-17, Tsai is silent on disclosing: wherein the patch antenna and ground plane are an integral structure; and wherein the integral structure includes one or more folds
However, in the same field of endeavor, Yen in Figures 12 and 22-29) teaches a device wherein the patch antenna and ground plane (shielding film 331 and a grounding element 332) are an integral structure. (See also Fig. 35C and 36D) and wherein the integral structure includes one or more folds (see bending in para. 55-56).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the manufacturing techniques according to Yen in the Tsai device to form the claimed invention in order for the package body to encapsulate the transceiver and other components using available molding technologies to those of skill in the art in order to better support and prevent damage in said components. (See Yen Para. 39-41)  

Regarding claim 18, Tsai does not explicitly disclose a device: further including one or more spacers within the air gap to maintain a distance between the patch antenna and the ground plane. 
However, Baks in figures 1A-6 teaches a device further including one or more spacers (see package cover 200) within the air gap (160) to maintain a distance between the patch antenna (624) and the ground plane (112). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the spacer lengths taught by Baks in the device according to Tsai to form the claimed invention so that spacers provide a low dielectric constant medium such as air, which serves to suppress or eliminate dominant surface waves that would otherwise exist with conventional patch antenna array designs in which the patch antenna elements and the ground plane are formed on opposing sides of a physical substrate made of dielectric or insulating material. (Baks para. 27)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845